





Exhibit 10.3

CONSULTING AGREEMENT




CONSULTING AGREEMENT made as of June __, 2009, by and between Haichel Esther,
with an office at _________________________ Brooklyn, NY, (the “Consultant”) and
Fresh Harvest Products, a publicly traded company listed on the OTCBB (FRHV). A
New Jersey Corporation and with offices also at; 280 Madison Avenue, Suite 1005,
New York, NY 10016. (the “Company”).




WHEREAS, the Company desires to obtain the benefit of the services of
‘Consultant’ to provide the services hereinafter set forth to the Company during
a two year period commencing June __, 2009 and ending on June__, 2011 at the
rate of compensation set forth herein; and




WHEREAS, Consultant desires to render such services to the Company;




NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained and the acts herein described, it is agreed between the parties as
follows:

  

1.

The Company hereby engages and retains Consultant and Consultant hereby agrees
to render services and give advice to the Company, for a two (2) year period
commencing June __, 2009, and ending June __, 2010.




2.

The services to be rendered by Consultant shall consist using its reasonable
best efforts and as listed below in clause 8. The Company shall fully cooperate
with the consultant in these efforts. Consultant shall have the sole discretion
as to the form, manner and place in which said services shall be rendered and
the amount of time to be devoted to serve under this Agreement.  Consultant
shall devote to the Company only such time as it may deem necessary, and when
reasonably requested by the Company.  Consultant shall, by this Agreement, be
prevented or barred from rendering services of the same or similar nature, as
herein described, or any services for product development or related services
whatsoever for or on behalf of persons, firms or corporations other than the
Company.




3.

The Company shall compensate the Consultant on a performance basis for the
development of 4 (four) New Products, specifically beverage products, and
prepare such beverages to be ready to be sold in the market place, which shall
include the product ingredients, product nutritional information, product
labeling and final product pricing.  Upon completion of each product in the time
limit set forth in the table and subject to this section, Consultant shall
receive compensation as per the chart below.




PRODUCT DEVELOPMENT

# SH

Time Limit*

Product 1

           2,100,000

 6 months

Product 2

           2,100,000

 12 months

Product 3

           2,100,000

 18 months

Product 4

           2,100,000

 24 months

TOTAL

           8,400,000

 




*The Time Limits as determined in the chart above, shall begin as of the date of
this Agreement.  Any and all time limits in the table above shall be suspended
if such time limit is missed solely because the Company could not afford to
purchase the inventory required for the initial run of any of the





--------------------------------------------------------------------------------







developed products and related costs, i.e. purchasing the product labels and the
bottles.  Such time limit will be placed on hold from the date that the
inventory and/or materials could not be purchased, until the time when the
Company purchases the required amount of inventory, at which time the time limit
will continue.




4.

The Company agrees to indemnify and hold harmless Consultant and any assignee,
its officers, directors, employees and agents and each person, if any who
controls the Consultant, against any and all loss, liability, claim, damage and
expense whatsoever (including but not limited to attorneys' fees and any and all
expense whatsoever reasonably incurred in investigating, preparing or defending
against any litigation, commenced or threatened, or any claim whatsoever)
arising out of or based upon any untrue or alleged untrue statement of a
material fact contained (i) in any information provided to Consultant by the
Company or (ii) arising out of Consultant’s services.




If any action is commenced against the Consultant or any of its officers,
directors, employees, agents or controlling persons (an indemnified party) in
respect of which indemnity may be sought against the Company pursuant to the
foregoing paragraph, such indemnified party or parties shall promptly notify the
indemnifying party in writing of the commencement of such action and the
indemnifying party shall assume the defense of such action, including the
employment of counsel (satisfactory to such indemnified party or parties) and
payment of expenses.  Such indemnified party or parties shall have the right to
employ its or their own counsel in any such case but the fees and expenses of
such counsel shall be at the expense of such indemnified party in connection
with the defense of such action or the indemnifying party or parties unless the
employment of such counsel shall have been authorized in writing by the
indemnifying party in connection with the defense of such action or the
indemnifying party shall not have employed counsel to have charge of the defense
of such action or such indemnified party or parties shall have reasonably
concluded that there may be defenses available to it or them which are different
from or additional to those available to the indemnifying party (in which case
the indemnifying party shall not have the right to direct the defense of such
action on behalf of the indemnified party or parties), in any of which events
such fees and expenses shall be borne by the indemnifying party.  Anything in
this paragraph to the contrary notwithstanding, the Company shall not be liable
for any settlement of any such claim or action effected without its written
consent.  The Company agrees promptly to notify the Consultant of the
commencement of any litigation or proceeding against the Company or any of its
officers or directors in connection with any matter covered by the services to
be rendered by Consultant.




None of the Consultant its officers, directors, employees, affiliates,
subsidiaries, agents or controlling persons shall have any liability to the
Company, its subsidiaries or affiliates or any person asserting a claim on
behalf of or in the right of the Company or its subsidiaries or affiliates in
connection with or as a result of Consultant’s engagement hereunder or any
matter referred to herein, except to the extent that a loss, claim, liability,
damage or expense incurred by the Company or its subsidiary or affiliate is
finally determined by a court of competent jurisdiction to have resulted from
the gross negligence or willful misconduct or fraud of the person or entity
performing services hereunder.  The Company, for itself and for anyone claiming
through it or in its name or on behalf of its security holders or other owners
irrevocably waives any right it may have to a trial by jury with respect to
relative to or arising under this Agreement or Consultant’s engagement
hereunder.  Without the prior written consent of Consultant, which shall not be
unreasonably withheld, the Company shall





--------------------------------------------------------------------------------







not settle, compromise, or consent to the entry of a judgment in any pending or
threatened claim, action or proceeding if, following such event, indemnity
against the Consultant or its officers, directors, employees affiliates
subsidiaries, agents, or controlling persons may be sought.




5.

This instrument contains the entire agreement of the parties.  There are no
representations or warranties other than as contained herein and there shall not
be any liability to Consultant for any services rendered to the Company pursuant
to the terms of this Agreement.  No waiver or modification hereof shall be valid
unless executed in writing with the same formalities as this Agreement.  Waiver
of the breach of any term or condition of this Agreement shall not be deemed a
waiver of any other of subsequent breach, whether of like or of a different
nature.

  

6.

This Agreement shall be construed according to the laws of the State of New York
as they are applied to agreements executed and to be performed entirely within
such State and shall be binding upon the parties hereto, their successors and
assigns.




7.

All notices required to be given under his agreement shall be given by Certified
Mail Return Receipt Requested or by recognized overnight courier (signature
required) to the addresses set forth at the head of this Agreement unless a
different address is specified in a notice to a party.




8.

As used in this Agreement, the term "New Product" means any beverage product
conceived, created, designed and developed by Consultant during the Term (as
defined below).  The Company will own and control all of the rights, including
but not limited to all of the Intellectual Property Rights, product
formulations, designs, prototypes, tooling and all related information for such
New Product.

Consultant shall develop such products with the Company, and the Company shall
have creative controls over the new products and over all packaging,
advertising, press releases, naming and promotion therefore, including, without
limitation, all creative controls over all stages of New Product conception,
creation, design, development and completion.




IN WITNESS WHEREOF, the parties hereto have caused these presents to be signed
and their respective seals to be hereunto affixed the day and year first above
written.  







                                                              

Haichel Esther

 

Fresh Harvest Products, Inc.




By: ________________________

By: ________________________

      Barry Moskowitz

      Michael J. Friedman

President

      President, CEO






